Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to Applicant’s amendments/remarks received on September 23, 2021.
3.	Claims 1-2, 5-7, 9, 11, 12, 15-17, 19, and 21-28 are pending in this application.
4.	Claims 1, 11, 17, 23 and 27 have been amended. Claims 3, 4, 8, 10, 13, 14,18 and 20 have been canceled. 
Response to Arguments
5.	Applicant's arguments filed September 23, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.
6.	With regards to Double Patenting rejections, a new grounds of rejection is made to claims 1-2, 5-7, 9, 11, 12, 15-17, 19, and 21-28. Claims 1-2, 7, 9, 11-12, 17, 19, 22-24 and 26-28 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 4, 8, 12-14, 16, 18, 20, 21, 29-30 and 33 of U.S. Patent 10,091,439 B2. Claims 5-6 and 15-16 are rejected on the ground of nonstatutory double patenting over claims 1, 12, 18 and 29 of U.S. Patent 10,091,439 B2 in view of  Furry(US 8,193,496 B2)(hereinafter Furry). Claims 21 and 25 are rejected on the ground of nonstatutory double patenting over claims 1, 12, 18 and 29 of U.S. Patent 10,091,439 B2 in view of  Boettiger(US 2008/0165257)(hereinafter Boettiger).
	

Terminal Disclaimer
7.	This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer submitted on September 23, 2021 is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. 	Claims 1-2, 7, 9, 11-12, 17, 19, 22-24 and 26-28 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 4, 8, 12-14, 16, 18, 20, 21, 29-30 and 33 of U.S. Patent 10,091,439 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 7, 9, 11-12, 17, 19, 22-24 and 26-28 of the present application  are just claims 1, 3, 4, 8, 12-14, 16, 18, 20, 21, 29-30 and 33 of U.S. Patent 10,091,439 B2 with minor English language syntax differences. Therefore, claims 1-2, 7, 9, 11-12, 17, 19, 22-24 and 26-28 of the present application are anticipated by claims 1, 3, 4, 8, 12-14, 16, 18, 20, 21, 29-30 and 33 of U.S. Patent 10,091,439 B2.
	Claims 1-2, 7, 9, 11-12, 17, 19, 22-24 and 26-28 of the present application are similar in scope than claims 1, 3, 4, 8, 12-14, 16, 18, 20, 21, 29-30 and 33 of U.S. Patent 
	Still further, please refer to the following table for correspondence of claims between the present application and U.S. Patent 10,091,439 B2:
Instant application
U.S. Patent 10,091,439 B2
Note: bold means difference
1. An imaging system comprising: 
   a system housing; 
   a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base, disposed in the system housing, and adapted to image a scene, wherein each of the infrared imaging modules comprises:
      a module housing, 
      an optical element adapted to receive infrared radiation from the scene,
      an array comprising a plurality of infrared sensors arranged in a plurality of rows and a plurality of columns of the sensors disposed in the module housing and adapted to capture an image of the scene based on the infrared radiation received through the optical element,
     wherein a first one of the imaging modules is adapted to capture a first image of a first wavelength range of the infrared radiation, and 
      wherein a second one of the imaging modules is adapted to capture a second image of a second wavelength range of the infrared radiation different from the first wavelength range; and 
     a processor adapted to compare the first and second images to determine a presence of gas in the scene.

The imaging system of claim 1, wherein the plurality of infrared imaging modules is a first plurality of infrared imaging modules, the imaging system further comprising a second plurality of infrared imaging modules arranged in a multi-level staggered configuration and at least partially overlapping with the first plurality of infrared imaging modules.

    a system housing;  
     an imager array disposed in the system housing and adapted to image a scene, wherein the imager array comprises a base and a plurality of infrared imaging modules arranged in an array comprising a plurality of rows and a plurality of columns, wherein each infrared imaging module comprises: 
     a module housing, 
     an optical element fixed relative to the module housing and adapted to receive infrared radiation from the scene, and 
      a plurality of infrared sensors in a focal plane array(FPA) adapted to capture an image of the scene based on the infrared radiation received through the optical element;  and 
     wherein the infrared imaging modules 
are arranged within the system housing in a multi-level staggered configuration such that first and second levels of the infrared imaging modules including the plurality of infrared sensors are disposed at corresponding first and second distances from the base, wherein the first distance is different than the second distance. 

12.  The imaging system of claim 1, wherein: a first one of the infrared imaging modules is adapted to capture a first image of a first wavelength range of the infrared radiation; 

the second wavelength range is a subset of the first wavelength range and substantially corresponds to an absorption band of a gas;  and
 the imaging system further comprises a processor adapted to compare the first and second images to determine a presence of the gas in the scene. 
 

, wherein: 
the first and second wavelength ranges overlap with each other and both comprise an absorption band of a gas;

a third one of the imaging modules is adapted to capture a third wavelength range of the infrared radiation; 

-Page 2 of 10-Application No. 16/147,381the third wavelength range overlaps with the first wavelength range and substantially corresponds to another absorption band of the gas and/or an absorption band of another gas.
12.  The imaging system of claim 1, wherein: a first one of the infrared imaging modules is adapted to capture a first image of a first wavelength range of the infrared radiation; 
 a second one of the infrared imaging modules is adapted to capture a second image of a second wavelength range of the infrared radiation;  
the second wavelength range is a subset of the first wavelength range and substantially corresponds to an absorption band of a gas;  and
 the imaging system further comprises a processor adapted to compare the first and second images to determine a presence of the gas in the scene. 

13.  The imaging system of claim 12, wherein: 
a third one of the infrared imaging modules is adapted to capture a third image of a third wavelength range 
of the infrared radiation;  

the third wavelength range substantially 
corresponds to another absorption band of the gas;  and 

the processor is adapted to compare the first or second images to the third image to determine the presence of the gas in the scene. 


the second imaging module comprises a filter adapted to pass only the second wavelength range of the infrared radiation to the sensor, wherein the filter is a coating on the optical element of the second imaging module.
3.  The imaging system of claim 1, wherein: a first one of the infrared 
imaging modules comprises a first filter adapted to limit the infrared 
radiation received by the first infrared imaging module to a first spectral 
range;  and 
a second one of the infrared imaging modules comprises a second 
filter adapted to limit the infrared radiation received by the second infrared imaging module to a second spectral range. 

9. The imaging system of claim 1, wherein: the first and second imaging modules are adapted to capture the first and second images substantially simultaneously; and -Page 3 of 10-Application No. 16/147,381the imaging system is a thermal camera.
  8.  The imaging system of claim 1, wherein:
 the imager array is adapted to 
capture a first image of the scene using at least a first one of the infrared 
imaging modules;  
the imager array is adapted to capture a second image of the scene using at least a second one of the infrared imaging modules substantially simultaneously with the first image, 
wherein the second image has a higher 
resolution than the first image;  and 
the imaging system further comprises: a database comprising a mapping from the first image to the second image, and a processor adapted to: map a third image provided by the imager array to the first image, wherein the third image has a resolution substantially equal to 
the first image, and replace the third image with the second image to provide a high resolution result image. 

11. A method comprising: 
receiving electromagnetic radiation from a scene at a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base, disposed in a housing of an imaging system, and adapted to image a scene,
 wherein each of the infrared imaging modules comprises: 
a module housing, 
an optical element adapted to receive infrared radiation from the scene, an array comprising a plurality of infrared sensors arranged in a plurality of rows and a plurality of columns of the sensors disposed in the module housing and adapted to capture an image of the scene based on the infrared radiation received through the optical element, 
wherein a first one of the imaging modules is adapted to capture a first image of a first wavelength range of the infrared radiation, and
wherein a second one of the imaging modules is adapted to capture a second image of a second wavelength range of the infrared radiation different from the first wavelength range; and 
comparing, by a processor, the first and second images to determine a presence of gas in the scene.

19. The method of claim 11, wherein: -Page 5 of 10-Application No. 16/147,381the capturing the first and second images are performed substantially simultaneously; and the imaging system is a thermal camera.

28. The method of claim 11, wherein the plurality of infrared imaging modules is a first plurality of infrared imaging modules, the imaging system further comprising a second plurality of infrared imaging modules arranged in a multi-level staggered configuration and at least partially overlapping with the first plurality of infrared imaging modules.
of imaging, the method comprising: 
receiving infrared radiation from a scene at an imager array disposed in a system housing of an imaging system, wherein the imager array comprises a base and a plurality of infrared imaging modules arranged in an array comprising a plurality of rows and a plurality of columns,
 wherein each infrared imaging module comprises 
a module housing,
an optical element fixed relative to the module housing and adapted to receive the infrared radiation from the scene, and 
a plurality of infrared sensors in a focal plane array (FPA) adapted to capture an image of the scene based on the infrared radiation received through the optical element;  

capturing a plurality of images of the scene substantially simultaneously using the infrared sensors of the infrared imaging modules;  and 

wherein the infrared imaging modules are arranged within the system housing in a multi-level staggered configuration such that first and second levels of the infrared 
imaging modules including the plurality of infrared sensors are disposed at corresponding first and second distances from the base, wherein the first distance is different than the second distance. 

29.  The method of claim 18, further comprising: capturing a first image of 
a first wavelength range of the infrared radiation;  
capturing a second image of a second wavelength range of the infrared radiation,

wherein the second wavelength range is a subset of the first wavelength range and substantially corresponds to an absorption band of a gas;  and 


overlap with each other and both comprise an absorption band of a gas; 

-Page 4 of 10-Application No. 16/147,381a third one of the imaging modules is adapted to capture a third wavelength range of the infrared radiation; and 

the third wavelength range overlaps with the first wavelength range and substantially corresponds to another absorption band of the gas and/or an absorption band of another gas.
29.  The method of claim 18, further comprising: capturing a first image of 
a first wavelength range of the infrared radiation; 
 
capturing a second image of a second wavelength range of the infrared radiation, 

wherein the second wavelength range is a subset of the first wavelength range and substantially corresponds to an absorption band of a gas;  and 

comparing the first and second images to determine a presence of the gas in the scene. 

  30.  The method of claim 29, further comprising: capturing a third image of 
a third wavelength range of the infrared radiation, 

wherein the third wavelength range substantially corresponds to another absorption band of the gas;  and 

comparing the first or second images to the third image to determine the presence of the gas in the scene. 
17. The method of claim 11, wherein the second imaging module comprises a filter adapted to pass only the second wavelength range of the infrared radiation to the sensor, wherein the filter is a coating on the optical element of the second imaging module .
20.  The method of claim 18, further comprising: filtering the infrared 
radiation received by a first one of the infrared imaging modules to a first 
spectral range;  and filtering the infrared radiation received by a second one 
of the infrared imaging modules to a second spectral range. 

22. The imaging system of claim 21, wherein the infrared imaging modules are configured to be secured in sockets.
16.  The imaging system of claim 15, wherein: a size of the array of 
microbolometers is approximately 80 by 60;  and each infrared imaging module is adapted to be inserted into a socket having dimensions less than approximately 8.5 mm by 8.5 mm.
the infrared imaging modules are a first set of infrared imaging modules having a first size, wherein the imaging system further comprises a second set of infrared imaging modules having a second size.
4.  The imaging system of claim 1, wherein: at least a first one of the 
infrared imaging modules is greater in size than a second one of the infrared 
imaging modules;  and the first infrared imaging module is adapted to capture 
an image of the scene with a higher resolution and a narrower field of view 
than the second infrared imaging module. 

26. The method of claim 25, wherein the infrared imaging modules are configured to be secured in sockets.
33.  The method of claim 32, wherein: a size of the array of microbolometers is approximately 80 by 60;  and each infrared imaging module is adapted to be inserted into a socket having dimensions less than approximately 8.5 mm by 8.5 mm.
27. The method of claim 11, wherein the infrared imaging modules are a first set of infrared imaging modules having a first size, the method further comprising performing the receiving and the comparing with  a second set of infrared imaging modules having a second size.
21.  The method of claim 18, wherein: at least a first one of the infrared 
imaging modules is greater in size than a second one of the infrared imaging 
modules;  and the image captured by the first infrared imaging module has a 
higher resolution and a narrower field of view than the image captured by the 
second infrared imaging modules. 




10. 	Claims 5-6 and 15-16 are rejected on the ground of nonstatutory double patenting over claims 1, 12, 18 and 29 of U.S. Patent 10,091,439 B2 in view of  Furry(US 8,193,496 B2)(hereinafter Furry).
With regards to claim 1, U.S. Patent 10,091,439 B2 claimed an imaging system comprising: a system housing; and an imager array disposed in the system housing and adapted to image a scene, wherein the imager array comprises a plurality of infrared imaging modules, wherein each infrared imaging module comprises: a module housing, an optical element fixed 
With regards to claim 11, U.S. Patent 10,091,439 B2 claimed a method of imaging, the method comprising: receiving infrared radiation from a scene at an imager array disposed in a system housing of an imaging system, wherein the imager array comprises a plurality of infrared imaging modules, wherein each infrared imaging module comprises a module housing, an optical element fixed relative to the module housing and adapted to receive the infrared radiation from the scene, and a plurality of infrared sensors in a focal plane array (FPA) adapted to capture an image of the scene based on the infrared radiation received through the optical element; and capturing a plurality of images of the scene substantially simultaneously using the infrared sensors of the infrared imaging modules, further comprising: capturing a first image of a first wavelength range of the infrared radiation; capturing a second image of a second wavelength range of the infrared radiation, wherein the second wavelength range is a subset of the first wavelength range and substantially corresponds to an absorption band of a gas; and comparing the first and second images to determine a presence of the gas in the scene.
	With regards to claims 5 and 15, U.S. Patent 10,091,439 B2 is silent to “wherein the processor is further adapted to: map pixels of the first and second images to a coordinate space; compare pixels of the first and second images mapped to the same coordinates in the coordinate space; and determine the presence of the gas in the scene based on values of the pixels” and 
	However, the mapping of pixels between images to a coordinate space, the comparison of those pixels and the determination of presence of a gas in the scene based on the values of those pixels was well known in the art at the time of the invention was made as evident from the teaching of Furry. More specifically, Furry discloses a software that may automatically identify and map the pixel locations in the images for these differences corresponding to the gas plume in the infrared image. As shown in the figures, there is a comparison of two images to identify the presence of a gas. Also, inspection information may be displayed and/or recorded along with the recording/displaying of the visible image representing the filtered infrared image. The inspection information may include any relevant information desired, including (but not limited to): inspection location name, inspection location address, component name, component identification information, global positioning coordinates, a date, a time of day, an inspector's name, an inspection company's name, one or more camera system setting values, or combinations thereof, for example [See Furry: Figs. 32-38 and col. 22 line 41-col. 28 line19].
One of ordinary skill in the art has been motivated to combine the imaging system and method for the imaging system as taught in U.S. Patent 10,091,439 B2 with Furry’s image processing operations to determine the presence of a gas in a scene because this combination would have been used as a method to process the images captured by the imaging modules within the array of the imaging device claimed in U.S. Patent 10,091,439 B2.

With regards to claims 6 and 16,  U.S. Patent 10,091,439 B2 is silent to “wherein the processor is further adapted to provide a result image that indicates the presence of the gas in 
However, providing a result image indicating the presence of a gas in the scene based on the images comparison was well known in the art at the time of the invention was made as evident from the teaching of Furry. More specifically, Furry discloses a software that may automatically identify and map the pixel locations in the images for these differences corresponding to the gas plume in the infrared image. As shown in the figures, there is a comparison of two images to identify the presence of a gas. Also, inspection information may be displayed and/or recorded along with the recording/displaying of the visible image representing the filtered infrared image. The inspection information may include any relevant information desired, including (but not limited to): inspection location name, inspection location address, component name, component identification information, global positioning coordinates, a date, a time of day, an inspector's name, an inspection company's name, one or more camera system setting values, or combinations thereof, for example. In Figure 37, for example, a composite image is created by adding the mapped differences as a result of comparing the images [See Furry: Figs. 32-38 and col. 22 line 41-col. 28 line19].
One of ordinary skill in the art has been motivated to combine the imaging system and method for the imaging system as taught in U.S. Patent 10,091,439 B2 with Furry’s image comparison operations to provide a result image indicating the presence of a gas in a scene because this combination would have been used as a method to process the images captured by the imaging modules within the array of the imaging device claimed in U.S. Patent 10,091,439 B2.

 	Claims 21 and 25 are rejected on the ground of nonstatutory double patenting over claims 1, 12, 18 and 29 of U.S. Patent 10,091,439 B2 in view of  Boettiger(US 2008/0165257)(hereinafter Boettiger).
With regards to claim 1, U.S. Patent 10,091,439 B2 claimed an imaging system comprising: a system housing; and an imager array disposed in the system housing and adapted to image a scene, wherein the imager array comprises a plurality of infrared imaging modules, wherein each infrared imaging module comprises: a module housing, an optical element fixed relative to the module housing and adapted to receive infrared radiation from the scene, and a plurality of infrared sensors in a focal plane array (FPA) adapted to capture an image of the scene based on the infrared radiation received through the optical element, wherein: a first one of the infrared imaging modules is adapted to capture a first image of a first wavelength range of the infrared radiation; a second one of the infrared imaging modules is adapted to capture a second image of a second wavelength range of the infrared radiation; the second wavelength range is a subset of the first wavelength range and substantially corresponds to an absorption band of a gas; and the imaging system further comprises a processor adapted to compare the first and second images to determine a presence of the gas in the scene.
With regards to claim 11, U.S. Patent 10,091,439 B2 claimed a method of imaging, the method comprising: receiving infrared radiation from a scene at an imager array disposed in a system housing of an imaging system, wherein the imager array comprises a plurality of infrared imaging modules, wherein each infrared imaging module comprises a module housing, an optical element fixed relative to the module housing and adapted to receive the infrared radiation from the scene, and a plurality of infrared sensors in a focal plane array (FPA) adapted to capture an image of the scene based on the infrared radiation received through the optical element; and capturing a plurality of images of the scene substantially simultaneously using the infrared sensors of the infrared imaging modules, further comprising: capturing a first image of a first 
	With regards to claims 21 and 25,  U.S. Patent 10,091,439 B2 is silent to “wherein the infrared imaging modules are substantially equal sized”.
However, the use of imaging modules substantially equal sized was well known in the art at the time of the invention was made as evident from the teaching of Boettiger. More specifically, Boettiger discloses in Fig. 1, three mini-cameras 132, 136, and 140 are generally formed by the pixel arrays 108, 112, and 116, the photographic lenses 120, 124, and 128, and/or associated filters 120A, 124A, and 128A. It should be noted that in some embodiments more or fewer mini-cameras may be utilized. Each mini-camera 132, 136, and 140 includes associated blocks of support circuitry. Also in Fig. 2, each of the pixel arrays 208, 212, 216, and 220 cooperates with a corresponding photographic lens 224, 228, 232, 236 to form respective mini-cameras 240, 244, 248, and 252[See Boettiger: Figs. 1-2 and par. 0016-0021]. These mini-camera modules are understood to be substantially sized.
One of ordinary skill in the art has been motivated to combine the imaging system as taught in U.S. Patent 10,091,439 B2 with Boettiger’s camera array configuration because this combination would have been used as an alternative size configuration for the imaging modules within the array of the imaging device claimed in U.S. Patent 10,091,439 B2.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/Ana Picon-Feliciano/           Examiner, Art Unit 2482                                                                                                                                                                                             

/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482